Citation Nr: 9918584	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  98-04 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or on housebound status.


REPRESENTATION

Appellant represented by:	AMVETS


INTRODUCTION

The veteran served on active duty from December 1943 to 
December 1945.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in February 1998 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


REMAND

The veteran contends, essentially, that he is in need of 
special monthly pension as a consequence of requiring regular 
aid and attendance or, in the alternative, as a consequence 
of his being housebound.  He specifically points out that he 
is wheelchair-bound due to a right lower extremity 
amputation.

After a review of the record, it is the opinion of the Board 
that additional development of the medical record would be 
helpful.  As the veteran's representative has noted, the VA 
examination accorded the veteran in January 1998, in 
conjunction with his claim for special monthly pension, did 
not set forth particular findings with regard to the 
veteran's ability to attend to his daily needs, and whether 
he is restricted to his house and the immediate vicinity 
thereof.  The veteran's representative has also alleged that 
this examination did not adequately address the nature and 
severity of all of the veteran's disabilities.

Accordingly, this case is REMANDED for the following:

1.  The RO should accord the veteran a 
special VA medical examination conducted 
for the specific purpose of ascertaining 
whether his disabilities, either 
singularly or collectively, are of such 
severity as to require regular aid and 
attendance, or to render him essentially 
housebound.  All tests indicated are to 
be accomplished at this time, and all 
findings, and the reasons and bases 
therefor, are to be set forth in a clear, 
logical and legible manner on the 
examination report.  The examiner should 
be furnished with the veteran's claims 
folder for his or her review and 
referral, prior to this examination.

2.  The RO is to advise the veteran that 
he may submit additional evidence in 
support of his claim while his case is in 
remand status.  The RO should also advise 
him that failure to comply with requests 
made pursuant to this Remand, without 
good cause, may result in adverse action 
with regard to his claim, to include the 
denial thereof.

3.  Following completion of the 
development requested herein, the RO 
should review the veteran's claim, and 
determine whether special monthly pension 
can now be granted.  If the decision 
remains in any manner adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond thereto.  The case should then be 
returned to the Board for further review, 
as warranted.

This claim is to be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to obtain additional evidence.  No 
inferences as to the ultimate outcome of this case should be 
made.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










